Citation Nr: 1515958	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-20 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Evaluation of a minimally displaced fracture of the left posterolateral 8th rib, currently rated as noncompensable.

2.  Evaluation of asbestosis of the left lung, currently rated as noncompensable.

3.  Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to May 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The aforementioned rating decision granted service connection for left lung asbestosis and a fracture of the left posterolateral 8th rib.  Noncompensable disability evaluations were assigned for each, effective October 26, 2011; a claim of entitlement to TDIU was denied.  Nonetheless, the RO assigned a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative assert that the symptoms of his service-connected asbestosis of the left lung and fracture of the left posterolateral 8th rib are more severe than presently evaluated.  The Board observes that Veteran was afforded a VA respiratory examination in May 2012, in connection with his claim for service connection, and has not been provided an examination which considers the current severity of his asbestosis of the left lung .  Likewise, the Board observes that the Veteran credibly testified that he did not fail to report to the VA examination regarding his fracture of the left posterolateral 8th rib, but was not afforded the VA examination due to a miscommunication at the VA medical center.  As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected asbestosis of the left lung and fracture of the left posterolateral 8th rib.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Additionally, the Board observes that the Veteran testified before the undersigned VLJ that he recently underwent surgery at the Stony Brook Medical Center, and that he was referred for such surgery by his treating providers at the VA.  As the surgical records are relevant to determining the current severity of the Veteran's service-connected disabilities on appeal, the RO must make every effort to obtain these records.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   In this regard, the Board points out that the Veteran's VA treatment records since June 2012 have not been associated with the claims file.  

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran previously filed a claim of entitlement to a TDIU, which was denied in the June 2012 rating decision.  However, during the course of his claims for increased ratings, the Veteran alleged that his service-connected disabilities preclude him from obtaining or maintaining gainful employment.  (See hearing transcript at p. 9).  Therefore, a TDIU claim is raised by the record in this case.  The TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by the Veteran or in the record from June 2012 to the present.  

2.  After obtaining any necessary authorization from the Veteran, obtain his medical records from Stony Brook Medical Center and any other private medical providers identified by the Veteran.

3.  Schedule the Veteran for a VA respiratory examination to ascertain the current severity and manifestations of his service-connected asbestosis of the left lung.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  Schedule the Veteran for a VA thoracic examination to ascertain the current severity and manifestations of his service-connected fracture of the left posterolateral 8th rib.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

5.  Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU. 

After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

6.  Adjudicate the claims for increased ratings for asbestosis of the left lung and fracture of the left posterolateral 8th rib on the merits.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




